DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birrell et al. (WO 2007/134300) in view of Jang et al. (US 6405095).
Birrell et al. discloses a laser-induced dispensing system, comprising:
a foil (FIG. 12A, element 910);	
              an irradiation head (FIG. 7, element 702) configured to emit a laser beam towards the foil;
             a coater (FIG. 12A, element 1204) having a material (FIG. 12A, element 1206), wherein the coater dispenses the material onto the foil.
Birrell et al., even though teaches wherein the coater comprising a chamber containing a mixture of materials (paragraph [0023]) and from which the mixture of materials is dispensed onto the foil (FIG. 12A), does not teach wherein the coater having a first material dispenser, a second material dispenser, and a mixing chamber in fluid communication with the first material dispenser and the second material dispenser, wherein the mixing chamber mixes a first coating material from the first material dispenser and a second coating material from the second material dispenser and wherein the coater dispenses a mixture of the first and second coating materials from the mixing chamber onto the foil; and a controller configured to control a first pressure within the first material dispenser and a second pressure within the second material dispenser.
Jang et al. discloses a laser printing apparatus comprising a first material dispenser, a second material dispenser (FIG. 3A-B, elements 31A-B), and a mixing chamber (FIG. 3A-B, element 36), in fluid communication with the first material dispenser and the second material dispenser, wherein the mixing chamber mixes a first coating material from the first material dispenser and a second coating material from the second material dispenser and wherein the coater dispenses a mixture of the first and second coating materials from the mixing chamber onto a surface through a nozzle (FIG. 3A, element 41); and a controller configured to control a first pressure within the first material dispenser and a second pressure within the second material dispenser (FIG. 3A-B: The controller controls the feeding the powders from the dispensers 31A-B to the mixing chamber 36; As a result, the pressure inside the dispensers onto the associated valves is affected too).
Therefore, it would have been obvious for one having ordinary skill in the art at the time ofo the filing date to modify the material container in Birrell’s apparatus to include the dispensers of different materials and the mixing chamber to mix such different materials as disclosed by Jang et al. to provide a mixture of different materials as designed (FIG. 3A).
	Regarding to claim 8: wherein the first coating material is distinct from the second coating material (Yang: FIG. 1 shows at least two different powders delivered to the mixing chamber).
	Regarding to claims 9-11: further comprising a leveling device so as to remove a portion of the mixture of the first and second coating materials from the foil, wherein the leveling device is one or more of a blade, a rod or an air knife, wherein the leveling device is included within the mixing chamber (Birrell et al.: FIG. 12A, element 1208).
					CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853